Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims 
	Claims 29-42 are pending. Claims 29-32 and 37-41 are drawn to the nonelected invention. Claims 33-36 and 42 are under examination. 
Election/Restrictions
Applicant's election with traverse of Group II (claims 33-36 and 42) in the reply filed on 05/21/2021 is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guire et al. (US2003/0099949A1, published 05/29/2003, IDS submitted 11/20/2019).
	Guire et al. teach microparticles are immobilized in clustered arrangements on a substrate and a detection scheme is performed to detect a marker associated with the target which can be 
	With regard to claim 34, Guire et al. teach magnetic, polystyrene-encapsulated microparticles (see para. [0094]). 
	With regard to claim 35, Guire et al. teach polypeptide absorbed onto microparticles (see para. [0056]). 
	With regard to claim 42, Guire et al. teach the substrate can have surface configurations such as raised portions, surface projections, etched areas, wells, as a raised area can be useful during steps of detecting a target in a sample (see pg. 3, para. [0026]). Guire et al. teach the microparticles can be impregnated (see para. [0033]). Guire et al. teach probe-coupled microparticles are printed onto the surface of the substrate to form an array and printing devices physically spot the slurry onto the substrate surface (see para. [0075]). 
The limitation of the immobilization carrier stamped onto the surface does not structurally distinguish the claimed substrate comprising an immobilized microparticle carrier from the prior art’s substrate of impregnated or printed microparticle carriers. As stated, Guire et al. teach the immobilization of the microparticles can be performed by covalent bonding of the microparticle 
With regard to claim 43, Figure 1 depicts a plurality of spots on the substrate 102 (hydrophobic glass slide).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guire et al. (US2003/0099949A1, published 05/29/2003), as applied to claim 35 above, and further in view of Bergo et al. (US2012/0202709A1, published 08/09/2012).
Guire et al. has been discussed in the above rejection. Guire et al. further teach a probe comprises a moiety which can be recognized by a particular target such as peptides (see para. [0040]). Guire et al. teach the microparticles have been coupled with a probe, the probe-coupled 
Bergo et al. teach devices and methods for producing and analyzing microarrays (see abstract). Bergo et al. teach the microarray is used to detect interaction between analytes (see para. [0248]). Bergo et al. teach fabrication of microparticles, methods of fabrication of an array of microspots from the microparticles (see para. [0286]). Bergo et al. teach immobilized on beads with short polypeptides (see pg. 10, right col of para. [0127]). Bergo et al. further teach surface enhanced target plates (see para. [0095]). Bergo et al. teach peptides covalently attached to the bead (see para. [0195]). Bergo et al. teach peptides conjugated to microbeads (see para. [00318]). Bergo et al. teach that the linker covalently attached to the peptide N-terminus (see para. [0347]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the peptide onto the microparticles of Guire et al. at the N-terminus as taught by Bergo et al. because Bergo et al. teach that peptides would effectively and covalently conjugate to beads for interacting with analytes. One would have a reasonable expectation of success in covalently attaching short polypeptides at the N-terminus on microparticles because it was well understood by Guire et al. and Bergo et al. to target analyte with peptides-coupled microparticles.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered. Applicant’s amendments have necessitated a new ground of rejection. The arguments are not found persuasive.
Applicant argues on page 7 that Guire discloses a substrate on which microparticles entrapped in a polymeric matrix are arranged (see Fig. 1). Microparticle are applied on the substrate in the form of a slurry comprising the microparticles and a matrix-forming material, the 
For claim 36, Applicant argues that Bergo is directed to a technique that is substantially different from that in Guire. The device of Bergo comprises an array of wells as illustrated in Figs. 2 and 3 and beads are sued to deliver analytes to the wells. Due to such fundamental differences, the skilled artisan would not have found it reasonable to combine the teachings of Guire and Bergo. Even the skilled artisan were to possess Guire and Bergo, there is no reasonable expectation of arriving at the claimed invention as there is simply no way to reconcile the distinctions between the two techniques. 
The arguments are not found persuasive for the following reasons. As stated above, the instant specification has also described the non-specific adsorption-preventing agent is a hydrophobic non-specific adsorption-preventing agent, see para. [0040], as filed). Therefore, Guire et al. would anticipate the claimed substrate because Guire et al. teach hydrophobic glass slide as performed in Example 1 (see para. [0105] and see Figure 1, element 102). As depicted in Figure 1, the microparticles are on top of element 102 (hydrophobic glass slide). 
With regarding to covalent binding, Guire et al. teach in an embodiment, immobilization of the microparticles can be performed by chemical bonding of the microparticle to the polymeric preferably formed.
With regard to new claim 43, the claim only recites immobilization carrier forms a plurality of spots on the layer and Figure 1 of Guire et al. depicts that each microparticle is a spot. 
With regard to claim 36, there would be an expectation of success because Guire et al. teach target such as nucleic acid or peptides (see para. [0040]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 33-36 and 42-43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 and 34 of copending Application No. 16/645312 (‘312) (reference application), as evidenced by Guire et al. (US2003/0099949A1, published 05/29/2003). 
Application No. ‘312 recites in claim 23 a biochip, comprising: a material to be immobilized; and a biochip substrate having a resin-made surface, wherein the material  comprises a biological material; the biochip substrate comprises a reaction area, the material is immobilized on the reaction area, the reaction area being hydrophilic and the reaction area comprising a spot;  the spot comprising a thickener and/or a surfactant, and wherein the reaction area is optionally surrounded by a boundary to retain a liquid in the reaction area, and the reaction area is optionally covered with functional groups having polarity, the functional groups  being generated by cleaving bonds associated with carbon of a resin of the resin-made surface and binding sites cleaved thereby with oxygen, which reads on  Claim 24 recites that the reaction area is hydrophilic and is surrounded by a boundary to retain a liquid therein, which reads on a layer comprising a non-specific adsorption-preventing agent. Claim 26 recites the coating layer consists of a water-soluble polymer. Claim 27 recites the water-soluble polymer is polyethylene glycol methacrylate. at least one selected from the group consisting of a peptide, a nucleic acid and a sugar chain, wherein the material is immobilized on an immobilization carrier, and the immobilization carrier is immobilized on the reaction area; wherein the biochip substrate is made of a polystyrene resin, a polypropylene resin, a polycarbonate resin, or an acrylic resin. 
Claim 28 of the Application No. ‘312 recites the material is immobilized on the reaction area by photocrosslinking agent having at least two photoreactive groups in a single molecule. The evidentiary teachings of Guire et al. indicate that the photoreactive groups under reaction produce covalent bonds (see para. [0069], Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide material that is immobilized on the reaction area (i.e., layer) by photocrosslinking agents having two photoreactive groups would produce the covalent bonding to the reaction layer and the resin particle.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant argues that the filing of a terminal disclaimer is premature. The argument is not found persuasive and the rejection is maintained because a terminal disclaimer has not been filed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635